Form ntcdsm1

211 West Fort Street
Detroit, MI 48226


                                 UNITED STATES BANKRUPTCY COURTS
                                        Eastern District of Michigan

                                           Case No.: 15−44563−mar
                                                 Chapter: 13

In Re: (NAME OF DEBTOR(S))
   Catherine M Simpson
   29943 Circle Ct
   Flat Rock, MI 48134
Social Security No.:
   xxx−xx−7517
Employer's Tax I.D. No.:


                                           NOTICE OF DISMISSAL


NOTICE IS HEREBY GIVEN that an Order of Dismissal Upon Affidavit of the Trustee Re: Failure to Make
Plan Payments was entered on 11/20/18 . Accordingly, the automatic stay is lifted in the above entitled case.




Dated: 11/20/18

                                                         BY THE COURT


                                                         Katherine B. Gullo , Clerk of Court
                                                         UNITED STATES BANKRUPTCY COURT




      15-44563-mar        Doc 84     Filed 11/22/18       Entered 11/23/18 01:05:40          Page 1 of 3
                                      United States Bankruptcy Court
                                      Eastern District of Michigan
In re:                                                                                Case No. 15-44563-mar
Catherine M Simpson                                                                   Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0645-2          User: cmars                  Page 1 of 2                  Date Rcvd: Nov 20, 2018
                              Form ID: ntcdsm              Total Noticed: 38


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 22, 2018.
db             +Catherine M Simpson,     29943 Circle Ct,    Flat Rock, MI 48134-1305
23441290       +Acs/HomeBanc Na,    501 Bleeker Street,     Utica, NY 13501-2401
23441291       +Apex Behavioral Health,     PO Box 1089,    Garden City, MI 48136-1089
23441292      #+AvanteUSA,    2950 S Gessner Rd,    Ste 265,    Houston, TX 77063-3751
23441293       +Brownstown EMS Services,     PO Box 630,    Wyandotte, MI 48192-0630
23441295       +City of Flat Rock,    25500 Gibraltar Rd,     Flat Rock, MI 48134-1335
23441296        Client Financial Services,     5406 Gateway Centre Drive,     Flint, MI 48507
23441297       +DMC University Laboratories,     Dept 4674,    Carol Stream, IL 60122-0001
23441298       +Drs. Harris, Birkhill, Wang, Songe,      PO Box 2802,    Dearborn, MI 48123-2929
23441300       +EMPG Of Michigan,    PO Box 96115,    Oklahoma City, OK 73143-6115
23441301       +Havenwyck Hospital,     1525 University Drive,    Auburn Hills, MI 48326-2675
23441302       +Henry Ford Health Systems,     Customer Services,     PO Box 339,   Troy, MI 48099-0339
23441304       +Henry Ford Wyandotte Hospital,     2333 Biddle,    Wyandotte, MI 48192-4668
23441303       +Henry Ford Wyandotte Hospital,     PO Box 1799,    Colorado Springs, CO 80901-1799
23441306       +Kroger,    PO Box 1259,    Oaks, PA 19456-1259
23441307       +Law Offices George Gusses Co,     33 S Huron St,    Toledo, OH 43604-8705
23441308       +Liberty Union,    PO Box 71507,    Madison Heights, MI 48071-0507
23441312       +Michigan Infection Specialists, PLLC,      PO Box 3492,    Farmington, MI 48333-3492
23441313       +Mohinderpal Singh Sandhu MD,     3851 West Road Suite 1,     Trenton, MI 48183-2351
23441315        NCO Financial Systems, Inc.,     PO Box 15372,    Horsham, DE 19820
23441316       +Oakwood Hospital,    PO Box 674576,    Detroit, MI 48267-4576
23441317       +Oakwood Southshore Medical Center,     5450 Fort Street,     Trenton, MI 48183-4601
23441318       +Oxmoor House Inc,    PO Box 361090,    Des Moines, IA 50336-1090
23441319       +South Valley Internal Medicine P,     3645 West Road,     Trenton, MI 48183-2225
23441320       +Spiwin & Co., Inc,    PO Box 630,    Wyandotte, MI 48192-0630
23441322       +Weight Watchers,    1 Returns Way,    Des Moines, IA 50983-0001
23441310        meade & associates,     737 enterprise dr,    Westerville, OH 43081

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
23441289       +E-mail/Text: june@ar-s.net Nov 21 2018 00:12:19       Accounts Receivable Solutions Inc.,
                 PO Box 184,    Saint Johns, MI 48879-0184
23441294       +EDI: CAPIO.COM Nov 21 2018 05:05:00       Capio Partners,   2222 Texoma Pkwy,    Ste 150,
                 Sherman, TX 75090-2481
23657288       +EDI: DTEE.COM Nov 21 2018 05:00:00       DTE Energy,   One Energy Plaza,    WCB 735,
                 Detroit, MI 48226-1221
23441299       +E-mail/Text: cbackus@eaglerecovery.net Nov 21 2018 00:13:26        Eagle Recovery Associates Inc,
                 424 S.W. Washington,    Peoria, IL 61602-5147
23441305       +EDI: IIC9.COM Nov 21 2018 05:06:00       IC System,   Po Box 64378,    Saint Paul, MN 55164-0378
23441309       +E-mail/Text: LTDBankruptcy@ltdcommodities.com Nov 21 2018 00:14:04        LTD Commodities LLC,
                 PO Box 740,    Deerfield, IL 60015-0740
23568920       +EDI: ECMC.COM Nov 21 2018 04:58:00       MICHIGAN GUARANTY AGENCY,    P O BOX 30047,
                 LANSING MI 48909-7547
25562656       +EDI: ECMC.COM Nov 21 2018 04:58:00       Michigan Guaranty Agency c/o ECMC,    Lockbox #726,
                 PO Box 16358,    St. Paul, MN 55116-0358
23441314       +E-mail/Text: bankruptcy@mortgagecenter.com Nov 21 2018 00:12:05        Mortgage Center L.C.,
                 P.O. Box 2171,    Southfield, MI 48037-2171
23523083       +E-mail/Text: bankruptcy@mortgagecenter.com Nov 21 2018 00:12:05        Mortgage Center, LC,
                 29621 Northwestern Hwy.,    Southfield, MI 48034-1033
23457367        EDI: Q3G.COM Nov 21 2018 05:06:00      Quantum3 Group LLC as agent for,     CF Medical LLC,
                 PO Box 788,    Kirkland, WA 98083-0788
                                                                                               TOTAL: 11

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
23441311     ##+Medical Financial Solutions,    C/O Henry Ford Health System,   PO Box 50868,
                 Kalamazoo, MI 49005-0868
23441321     ##+Stephens & Michaels Associates,    PO Box 1826,   Southgate, MI 48195-0826
                                                                                             TOTALS: 0, * 0, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.    Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.




           15-44563-mar     Doc 84     Filed 11/22/18     Entered 11/23/18 01:05:40        Page 2 of 3
District/off: 0645-2                  User: cmars                        Page 2 of 2                          Date Rcvd: Nov 20, 2018
                                      Form ID: ntcdsm                    Total Noticed: 38


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 22, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 20, 2018 at the address(es) listed below:
              Bryan Yaldou    on behalf of Debtor Catherine M Simpson bryan.yaldou@gmail.com,
               consumerprotectionattorneysmi@gmail.com
              Karen L. Rowse-Oberle    on behalf of Creditor  Mortgage Center, LLC krowse-oberle@bbrolaw.com
              Krispen S. Carroll    notice@det13ksc.com, ecfinfo@det13ksc.com
                                                                                            TOTAL: 3




            15-44563-mar           Doc 84        Filed 11/22/18         Entered 11/23/18 01:05:40                 Page 3 of 3
